Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sang et al. Pub. No. US 2018/0246628 A1 [Sang].
1.  Sang discloses a display device [Fig. 11C], comprising: a first display portion [A15]; a second display portion not in a same plane with the first display portion [A35]; and a side display portion connected between the first display portion and the second display portion [A25], wherein a brightness of the second display portion is less than a brightness of the first display portion and a brightness of the side display portion [¶¶ 162 and 182].
2.  Sang discloses wherein the second display portion is turned off [¶¶ 162 and 182 where power saving mode is considered off].
3.  Sang discloses wherein the second display portion is displayed in a predetermined gray level when the brightness of the second display portion is less than the brightness of the first display portion [¶ 162 displays an image with a black grayscale, i.e., some predetermined grayscale].
6.  Sang discloses a main body [Fig. 11C housing of display] having a front surface [ES surface] and a back surface opposite to the front surface [back surface not shown].
7.  Sang discloses wherein the first display portion is disposed on the front surface of the main body, and the second display portion is disposed on the back surface of the main body [Fig. 11C as shown generally].
8.  Sang discloses wherein the main body is a soft component [Fig. 11C where the housing is considered soft].
9.  Sang discloses wherein the main body comprises a casing of a mobile phone, a processor, a battery, a touch device or an e-paper [¶¶ 181-182].
14.  Sang discloses a protruding portion connected to the first display portion [Fig. 11C housing portion of A25].
17.  Sang discloses wherein the first display portion, the second display portion and the side display portion have a normal respectively, and the normal of the first display portion, the normal of the second display portion and the normal of the side display portion face different directions respectively [Fig. 11C where portions have different normal owing to the bend angles as shown].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang.
	4.  Sang is silent on wherein the predetermined gray level is a lowest gray level.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sang as required by this claim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 5.  Sang is silent on wherein the predetermined gray level is a gray level number lower than 1/8 of a total number of gray levels in a gray level table.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sang as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
19.  Sang is silent on wherein a material of the first display portion comprises glass, copper foil, polyimide (PI), polycarbonate (PC), polyethylene naphthalate (PEN), triacetate (TAC), epoxy resin or their combination.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sang as required by this claim, since selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960). 
Allowable Subject Matter
Claims 10-13, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694